 



Exhibit 10.7
DEFERRED COMPENSATION PLAN FOR
DIRECTORS OF
REYNOLDS AMERICAN INC.
(Amended and Restated Effective July 12, 2007)
ARTICLE I
     1.1 NAME AND PURPOSE. The name of this plan is the “Deferred Compensation
Plan for Directors of Reynolds American Inc.” (the “Plan”). The Plan is an
amendment, restatement and continuation of the Deferred Compensation Plan for
Directors of R.J. Reynolds Tobacco Holdings, Inc. The purpose of this Plan is to
provide non-employee Directors of the Company with increased flexibility in
timing the receipt of board service fees and to assist the Company in attracting
and retaining qualified individuals to serve as Directors.
     1.2 DEFINITIONS. Whenever used in the Plan, the following terms shall have
the meaning set forth below:

  (a)   “Closing Price” means the closing price of the Company’s Common Stock as
reported in THE WALL STREET JOURNAL.     (b)   “Code” means the Internal Revenue
Code of 1986, as amended.     (c)   “Common Stock” means the Common Stock, par
value $0.0001 per share, of Reynolds American Inc.     (d)   “Company” means
Reynolds American Inc.     (e)   “Compensation” means all remuneration paid to a
Director for service as a Director other than reimbursement for expenses and
shall include, but not be limited to, Board of Directors retainer fees, Board of
Directors committee chairmanship and/or committee attendance fees, and any fees
for attendance at Board of Directors meetings.     (f)   “Director” means any
individual serving on the Board of Directors of the Company who is not an
employee of the Company or any of its subsidiaries.     (g)   “Participant”
means a Director who has filed an election to participate under Section 3.1 with
regard to any Plan Year.     (h)   “Plan Administrator” means the Corporate
Governance, Nominating and Leadership Development Committee of the Board of
Directors of the Company.     (i)   “Plan Year” means the calendar year except
the first Plan Year is the period July 30, 2004 through December 31, 2004.

 



--------------------------------------------------------------------------------



 



ARTICLE II
     2.1 PARTICIPATION IN THE PLAN. Any individual who is a Director as defined
in Section 1.2(f) may participate in the Plan.
ARTICLE III
     3.1 ELECTION TO PARTICIPATE. Each Director may elect annually to have
payment of all or any increment of twenty-five percent (25%) of his or her
Compensation for that Plan Year deferred. An election to defer may provide that
the Compensation deferred will be paid in January of a specified year in the
future or in January following the end of the Plan Year during which the
Participant ceased to be a Director.
     No election to defer under this Plan may be made after December 31 of the
year preceding the Plan Year during which Compensation would otherwise be paid
or, if later, within thirty (30) days after the date a Director becomes a
Director. Except for the Plan Year during which a Director becomes a Director,
and then only with respect to compensation earned after such election, an
election to defer shall be delivered to the Plan Administrator. Except for the
Plan Year during which a Director becomes a Director, and then only with respect
to compensation earned after such election, an election to defer shall be
effective only for the Plan Year immediately following the date on which it was
filed. In the absence of a written election to defer filed by a Director with
the Plan Administrator, any Compensation will be paid directly to the Director.
     For all Compensation deferred under this Plan after December 31, 2004, the
election to defer shall specify whether payment shall be made in a lump sum or
in any number of annual installments not exceeding ten (10).
     3.2 MODE OF DEFERRAL. Payment of a Participant’s Compensation may be
deferred in twenty-five percent (25%) increments by means of a cash credit, a
stock credit or a combination of the two as the Participant shall elect in
writing at the same time as the election provided for in Section 3.1. If a
Participant fails to make an election as to mode of deferral, he or she shall be
deemed to have elected deferral by means of a cash credit. Cash credits and
stock credits shall be recorded in accounts established in Participants’ names
on the books of the Company.

  (a)   CASH CREDITS. If the deferral is wholly or partly by means of a cash
credit, the Participant’s cash credit account shall be credited, as of the last
day of the calendar quarter, with the dollar amount of Compensation deferred
during the quarter. As of the last day of each calendar quarter, the
Participant’s cash credit account shall also be credited with interest
equivalent in an amount determined by applying to the balance in the account as
of the first day of the quarter (less any distributions during the quarter) an
interest rate for such quarter which, when annualized, shall be the prime rate
of JPMorgan Chase & Co. as of the first business day of the quarter. Interest
shall be calculated on the actual number of days in the quarter based upon a
360-day year.

2



--------------------------------------------------------------------------------



 



  (b)   STOCK CREDITS. If the deferral is wholly or partly by means of a stock
credit, the Participant’s stock credit account shall be credited, as of the last
day of the calendar quarter, with a Common Stock equivalent equal to the number
of shares of Common Stock (including fractions of a share) that could have been
purchased at the average of the Closing Price on each business day during the
last month of the calendar quarter with the amount of the Compensation deferred
during the quarter. As of the date any dividend is paid to shareholders of
Common Stock, the Participant’s stock credit account shall also be credited with
an additional Common Stock equivalent equal to the number of shares of Common
Stock (including fractions of a share) that could have been purchased at the
Closing Price on such date with the dividend paid on the number of shares of
Common Stock to which the Participant’s stock credit account is then equivalent.
In case of dividends paid in property, the dividend shall be deemed to be the
fair market value of the property at the time of distribution of the dividend,
as determined by the Plan Administrator.     (c)   A Participant may elect in
writing that all or any designated portion of his stock credit account or his
cash credit account be changed to, and such Participant shall instead be
credited with, the other type of account as of the first day of the month
following the month in which the election is received by the Plan Administrator.
For this purpose, the value of a participant’s stock credit account will be
determined using the average of the Closing Price on each business day during
the month preceding the effective date of the election. Notwithstanding the
foregoing, any election to transfer between accounts may be made no more
frequently than once in any six (6) month period and no such election may be
made unless the transfer would be an exempt transaction for purposes of Section
16(b) of the Securities Exchange Act of 1934.

     3.3 DISTRIBUTION OF CREDITS.

  (a)   For all Compensation deferred under this Plan prior to December 31,
2004, the distribution of a Participant’s stock credit account or cash credit
account will be made as follows:

(i) Elections made pursuant to Section 3.1 shall be irrevocable by the Director.
(ii) Unless as otherwise elected in Section 3.3(a)(iii), payment of a
Participant’s deferred stock units shall be made in one (1) lump sum as soon as
practicable in the year in which the Participant had elected to receive payment.
(iii) At the election of the Participant made in writing and delivered to the
Plan Administrator at any time on or before December 1 of the year prior to the
year in which the Participant had elected to receive payment, distribution of
all of his or her account shall be made in any number of annual installments not
exceeding ten (10). Any such election, unless made irrevocable by its terms, may
be changed by written notice to the Plan Administrator at any time prior to
December 1 of the

3



--------------------------------------------------------------------------------



 



Plan Year prior to the year in which the Participant had elected to receive
payment.

  (b)   For all Compensation deferred under this Plan after December 31, 2004,
the distribution of a Participant’s stock credit account or cash credit account
will be made as follows:

(i) According to the election made by each Participant pursuant to Section 3.1,
payment of a Participant’s stock credit account or cash credit account will be
made either in a lump sum or in any number of annual installments not exceeding
ten (10), both commencing in the January of the year or years specified or in
the January following the termination of service as a Director.
(ii) Elections made pursuant to Sections 3.1 and 3.3(b)(i) are not irrevocable;
provided, however, any subsequent election that changes the timing or form of a
Participant’s previous distribution election shall comply with Section 409A of
the Code, including requirements that such selection election (A) may not be
effective until twelve (12) months after the date the election is made, (B) any
subsequent elections relating to payments scheduled for a particular date or
dates must be made at lease twelve (12) months prior to the date of the first
scheduled payment, and (C) all subsequent elections for distributions, other
than those triggered by disability, death or an unforeseeable emergency, must
delay distribution by at least five (5) years from the original distribution
date.

  (c)   Distribution of a Participant’s cash credit and stock credit accounts
shall be made in cash. For this purpose, the value of a Participant’s stock
credit account shall be determined by multiplying the number of shares of Common
Stock attributable to the payment by the average of the Closing Price on each
business day in the month of December immediately prior to the Plan Year in
which the payment is to be paid.

     3.4 ADJUSTMENT. If the number of outstanding shares of Common Stock is
increased or decreased or decreased as a result of any stock dividend,
subdivision or reclassification of shares, the number of shares of Common Stock
to which each Participant’s stock credit account is equivalent shall be
increased or decreased in proportion to the increase or decrease in the number
of outstanding shares of Common Stock and the Closing Price on which payments
hereunder is based will be proportionately decreased or increased. In the event
the Company shall at any time be consolidated with or merged into any other
corporation and holders of the Company’s Common Stock receive common shares of
the resulting or surviving corporation, there shall be credited to each
Participant’s stock credit account, in place of the shares then credited
thereto, a stock equivalent determined by multiplying the number of common
shares of stock given in exchange for a share of Common Stock upon such
consolidation or merger, by the number of shares of Common Stock to which the
Participant’s account is then equivalent. If in such a consolidation or merger,
holders of the Company’s Common Stock shall receive any consideration other than
common shares of the resulting or surviving corporation, the Plan Administrator,
in its sole discretion, shall determine the appropriate change in Participants’
accounts.

4



--------------------------------------------------------------------------------



 



     3.5 INSTALLMENT AMOUNT. In the event a Participant has elected to receive
distribution of his or her accounts in more than one installment, the amount of
each installment shall be determined either (a) by multiplying the current
balance (denominated in cash units for the portion elected to be deferred as
cash credits and denominated in stock units for the portion elected to be
deferred in stock credits) in the accounts as determined under Section 3.2, by a
fraction, the numerator of which is one, and the denominator of which is the
number of installments yet to be paid or (b) by any other method acceptable to
the Plan Administrator.
     3.6 DISTRIBUTION UPON DEATH. In the event of the death of a Participant,
whether before or after ceasing to serve as a Director, any cash credit account
and stock credit account to which he or she was entitled, shall be converted to
cash and distributed in one (1) lump-sum to such person or persons or the
survivors thereof, including corporations, unincorporated associations or
trusts, as the Participant may have designated. All such designations shall be
made in writing signed by the Participant and delivered to the Plan
Administrator. A Participant may from time to time revoke or change any such
designation by written notice to the Plan Administrator. If there is no
unrevoked designation on file with the Plan Administrator at the time of the
Participant’s death, or if the person or persons designated therein shall have
all predeceased the Participant or otherwise ceased to exist, such distributions
shall be made in accordance with the Participant’s will or in the absence of a
will, to the administrator of the Participant’s estate. Any distribution under
this Section 3.6 shall be made as soon as practicable following the end of the
fiscal quarter in which the Plan Administrator is notified of the Participant’s
death. In this case, a Participant’s stock credit account shall be converted to
cash by multiplying the number of whole and fractional shares of Common Stock to
which the Participant’s stock credit account is equivalent by the average of the
Closing Price of Common Stock on each business day during the last month of the
calendar quarter prior to the date of death.
     3.7 WITHHOLDING TAXES. The Company shall deduct from all distributions
under the Plan any taxes required to be withheld by federal, state, or local
governments.
ARTICLE IV
     4.1 PLAN ADMINISTRATOR. The Plan Administrator shall have full power and
authority to administer the Plan including the power to promulgate forms to be
used with regard to the Plan, the power to promulgate rules of Plan
administration, the power to settle any disputes as to rights or benefits
arising from the Plan, and the power to make such decisions or take such action
as the Plan Administrator, in its sole discretion, deems necessary or advisable
to aid in the proper maintenance of the Plan.
ARTICLE V
     5.1 FUNDING. No promise hereunder shall be secured by any specific assets
of the Company, nor shall any assets of the Company be designated as
attributable or allocated to the satisfaction of such promises. Nothing herein
creates a vested right. Cash credit and stock credit accounts are not funded and
are paid from the general assets of the Company from which the Participant
terminated service as a Director. Nothing herein shall be construed to require
the Company to maintain any fund or segregate any amount for the benefit of any
Participant and no

5



--------------------------------------------------------------------------------



 



Participant or other person shall have any claim against, right to, or security
or other interest in, any fund, account or asset of the Company.
ARTICLE VI
     6.1 NON-ALIENATION OF BENEFITS. No benefit under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt to do so shall be void. No such benefit
shall, prior to receipt thereof by the Participant, be in any manner liable for
or subject to the debts, contracts, liabilities, engagements, or torts of the
Participant.
ARTICLE VII
     7.1 DELEGATION OF ADMINISTRATIVE DUTIES. Administrative duties imposed by
this Plan may be delegated by the Plan Administrator or the individual charged
with such duties.
     7.2 GOVERNING LAW. All questions arising in respect of the Plan, including
those pertaining to its validity, interpretation and administration, shall be
governed, controlled and determined in accordance with the applicable provisions
of federal law and, to the extent not preempted by federal law, the laws of the
State of North Carolina.
     7.3 AMENDMENT, MODIFICATION AND TERMINATION OF THE PLAN. The Plan
Administrator at any time may terminate and in any respect, amend or modify the
Plan.
     7.4 COMPLIANCE WITH SECTION 409A OF THE CODE. The Plan is intended to
comply with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent.

6